Name: Council Regulation (EEC) No 2930/80 of 11 November 1980 amending Regulation (EEC) No 337/79 on the common organization of the market in wine
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 11 . 80 Official Journal of the European Communities No L 305/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2930/80 of 11 November 1980 amending Regulation (EEC) No 337/79 on the common organization of the market in wine THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commis ­ sion ( J ), Having regard to the opinion of the European Parlia ­ ment (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas under the terms of the second subparagraph of Article 46 (3) of Regulation (EEC) No 337/79 (4), as last amended by Regulation (EEC) No 1990/80 (5), the use of sodium-based cation exchange resins for the purpose of preventing the precipitating of excess calcium when the wine is marketed shall be permitted until 31 August 1980 in Member States where the practice was allowed as at 1 September 1977, provided that the products obtained are not sent out of the Member States concerned ; whereas it is envisaged that Community provisions will allow a new method for the de-acidification of wines ; whereas, since the preparatory work for the finalization of the new method has not yet been completed, the period during which the use of the present method is permitted should be extended, HAS ADOPTED THIS REGULATION : Article 1 The date '31 August 1980 ' in the second subparagraph of Article 46 (3) of Regulation (EEC) No 337/79 is replaced by '31 August 1982'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 September 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 November 1980 . For the Council The President C. NEY ( ») OJ No C 211 , 19 . 8 . 1980 , p . 8 . ( J ) OJ No C 291 , 10 . 11 . 1980, p . 57 . (3 ) Opinion delivered on 29 October 1980 (not yet published in the Official Journal). (4 ) OJ No L 54, 5 . 3 . 1979 , p . 1 . (5 ) OJ No 195, 29 . 7. 1980, p . 6 .